Exhibit 10.6

Execution Copy

AMENDMENT NO. 1 TO

GUARANTEE AGREEMENT

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT, dated as of March 13, 2007 (this
“Amendment”), by CBRE REALTY FINANCE, INC. and CBRE REALTY FINANCE HOLDINGS, LLC
(each a “Guarantor” and collectively, the “Guarantors”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Guarantee Agreement or Master Repurchase Agreement, as applicable (as defined
below).

RECITALS

WHEREAS, Guarantors made that certain Guarantee Agreement, dated August 24, 2006
to Wachovia Bank, National Association (the “Guarantee Agreement”) in connection
with that certain Master Repurchase Agreement, dated August 24, 2006 between
Wachovia Bank, National Association (the “Buyer”) and CBRE Realty Finance
Holdings IV, LLC and CBRE Realty Finance TRS Warehouse Funding III, LLC
(collectively, the “Seller”). (the “Master Repurchase Agreement”); and

WHEREAS, the Guarantors have agreed to modify the Fixed Charge Coverage Ratio
covenant in the Guarantee Agreement.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantors hereby agree as follows:

SECTION 1. Amendments. Section 9(e) of the Guarantee Agreement is hereby
modified by deleting the paragraph in its entirety and inserting the following
paragraph in lieu thereof:

“Fixed Charge Coverage Ratio. At no time shall the consolidated Fixed Charge
Coverage Ratio of Parent for the immediately preceding fiscal quarter be less
than (i) 1.30 to 1.00 during the fiscal quarters ending on December 31, 2006 and
March 31, 2007, (ii) 1.35 to 1.00 during the fiscal quarter ending on June 30,
2007 and (iii) 1.40 to 1.00 as of each fiscal quarter-end thereafter.”

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the date on which the Buyer shall have received this Amendment,
executed and delivered by a duly authorized officer of the Guarantors (the
“Amendment Effective Date”).

SECTION 3. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Buyer, as of the date hereof and as of the Amendment Effective
Date, that (i) the Guarantor is in compliance with all of the terms and
provisions set forth in the Guarantee Agreement on its part to be observed or
performed, (ii) no Default or Event of Default has occurred or is continuing and
(iii) the Guarantor has no, and hereby waives all, defenses, rights of setoff,
claims, counterclaims or causes of action of any kind or description against the
Buyer arising under or in respect of the Guarantee Agreement.



--------------------------------------------------------------------------------

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Guarantee Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each reference therein and herein to the “Repurchase Documents”
shall be deemed to include, in any event, this Amendment and each reference to
the “Guarantee Agreement” in any of the Repurchase Documents shall be deemed to
be a reference to the Guarantee Agreement as amended hereby.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. Expenses. The Sellers agree to pay and reimburse the Buyer for all of
the out-of-pocket costs and expenses incurred by the Buyer in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to the Buyer.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GUARANTORS

CBRE REALTY FINANCE, INC., a Maryland corporation

By:

 

/s/ Paul Martin

Name:

  Paul Martin

Title:

  Executive Vice President CBRE REALTY FINANCE HOLDINGS, LLC, a Delaware limited
liability company

By:

 

/s/ Paul Martin

Name:

  Paul Martin

Title:

  Managing Director